Case 1:19-Ct-00716-DLC Document 2 Filed 10/07/19 Page 1 of 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   

See ee eae ea ea ea ea ea il - - - X
UNITED STATES OF AMERICA , SEALED INDICTMENT
vy. -
19 Cr.
GEORGIOS NIKAS,
a/k/a “George Nikas,” and
TELEMAQUE LAVIDAS,
Defendants.
mm eee - - X
COUNT ONE

(Conspiracy to Commit Securities Fraud ~ The Ariad Scheme)
The Grand Jury charges:

Relevant Individuals and Entities

 

1. At all times relevant to this Indictment, GRORGIOS
NIKAS, a/k/a “George Nikas,” the defendant, was a citizen of
Greece who resided in Greece and Manhattan, New York. NIKAS was
the owner of various business interests in Furope and the United
states, including a chain of Greek restaurants in New York, a
food distribution company in Athens, Greece, and fast food
franchises across Europe. NIKAS was also an active securities
trader who traded through online brokerage accounts in his own
name and through funds that NIKAS helped establish.

2. At certain times relevant to this Indictment,
TELEMAQUE LAVIDAS, the defendant, resided in Manhattan, New

York, and was the son of a member of the board of directors

 

 

 
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 2 of 37

(“Director-1%) of Ariad Pharmaceuticals, Inc. (“Ariad”).

3. At all times relevant to this Indictment, Ariad was a
biotechnology company with headquarters in Boston,
Massachusetts. Ariad’s securities traded under the symbol
“ARTA” on the NASDAQ Stock Exchange (“NASDAQ”).

4, At all times relevant to this Indictment, Investment
Bank A was a global investment banking advisory firm with
offices in, among other locations, London, England, and
Manhattan, New York.

5. At all times relevant to this Indictment, Investment
Bank B was a global investment banking advisory firm with
offices in, among other locations, London, England, and
Manhattan, New York.

6. At all times relevant to this Indictment, Investment
Bank € was a global investment banking advisory firm with
offices in, among other Locations, London, England, and
Manhattan, New York.

7. From in or about 2010, up to and including in or about
2015, a co-conspirator not named as a defendant herein (*CC-1"%}

was employed in the investment banking division of Investment

 

Bank A.
8. From at least 2012, up to and including in or about

2016, a co-conspirator not named as a defendant herein (*CC-2”)

 

was employed in the investment banking division of Investment
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 3 of 37

Bank B. At certain times relevant to this Indictment, cc-1 and
CC-2 were involved in a romantic relationship and resided
together in London.

9. At certain times relevant to this Indictment, an
individual not named herein was employed in the investment
banking division of Investment Bank C (the “Investment Bank C
Tnsider”).

10. At certain times relevant to this Indictment, a co-
conspirator not named as a defendant herein (“CC-3") was a
friend of CC-1 and CC-2, residing in Europe.

ll. At all times relevant to this Indictment, a co-
conspirator not named as a defendant herein (“CC-4"}) was a
securities trader residing in Switzerland and was a friend and
business associate of GEORGIOS NIKAS, a/k/a “George Nikas,” the
defendant.

12. At all times relevant to this Indictment:

a. Reliance Steel & Aluminum Co. (“Reliance”) was a
metals services center operator with headquarters in Los
Angeles, California. Reliance’s securities traded under the
symbol “RS” on the New York Stock Exchange (“NYSEK”). During
this time period, Reliance was a client of Investment Bank A.

b. Metals USA Holdings Corp. (“Metals”) was a metals
processing and inventory management company with headquarters in

Florida. Metals’ securities traded under the symbol “MUSA” on
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 4 of 37

the NYSE. During this time period, Metals was the target of an
acquisition by Reliance.

om Life Technologies Corporation (“Life”) was a
biotechnology company with headquarters in Carlsbad, California.
Life's securities traded under the symbol “LIFE” on the NASDAQ.
During this time period, Life was a client of Investment Bank A.

d. AmerisourceBergen Corporation (“ABC”) was a
pharmaceutical wholesale company with headquarters in
Chesterbook, Pennsylvania. ABC's securities traded under the
symbol “ABC” on the NYSE. During this time period, ABC was
involved in negotiations regarding a strategic alliance with a
company that was a client of Investment Bank B.

e. Onyx Pharmaceuticals Inc. (“Onyx”) was a
biopharmaceutical company with headquarters in San Francisco,
California. Onyx’s securities traded under the symbol “ONXX” on
the NASDAQ. During this time period, Onyx was a client of
Investment Bank B.

f. Amgen Inc. (“Amgen”) was a biopharmaceutical
company with headquarters in Thousand Oaks, California. Amgen’s
securities traded under the symbol “AMGN” on the NASDAQ. During
this time period, Amgen offered to acquire Onyx.

g.- Tdenix Pharmaceuticals, Inc. (“Idenix”) was a
pharmaceutical company with headquarters in Cambridge,

Massachusetts. Idenix’s securities traded under the symbol

 
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 5 of 37

“TDIX” on the NASDAQ. During this time period, Idenix was a
client of Investment Bank B.

nh. Merck & Co., Inc. (“Merck”) was a pharmaceutical
company with headquarters in Kenilworth, New Jersey. Merck’s
securities traded under the symbol “MRK” on the NYSE. During
this time period, Merck offered to acquire, and acquired,
Idenix.

i. InterMune, Inc. (“Intermune”) was a biotechnology
company with headquarters in Brisbane, California. Intermune’s
securities traded under the symbol “ITMN” on the NASDAQ. During
this time period, Intermune was a client of Investment Bank B.

j. Avanir Pharmaceuticals, Inc. (“Avanir”) was a
pharmaceutical company with headquarters in Aliso Viejo,
Calafornia. Avanir’s securities traded under the symbol “AVNS”
on the NASDAQ. During this time period, Avanir was a client of
Investment Bank B.

k, Otsuka Pharmaceutical Co., Ltd. {*“Otsuka”) was a
healthcare company with headquarters in Tokyo, Japan. During
this time period, Otsuka offered to acquire, and acquired,
Avanir.

l. Receptos Inc. (*Receptos”) was a biotechnology
company with headquarters in San Diego, California. Receptos’
securities traded under the symbol.“RCPT” on the NASDAQ. During

this time period, Receptos was a client of Investment Bank B.
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 6 of 37

m. Celgene Corporation (“Celgene”) was a
biopharmaceutical company with headquarters in Summit, New
Jersey. Celgene’s securities traded under the symbol “CELG” on
the NASDAQ. During this time period, Celgene offered to
acquire, and acquired, Receptos.

n. Omnicare, Inc. (“Omnicare”} was a health care
company with headquarters in Cincinnati, Ohio. Omnicare’s
securities traded under the symbol “OCR” on the NYSE. During
this time period, Omnicare was a client of Investment Bank B.

oO. Syngenta AG (“Syngenta”) was a producer of
-agrochemicals and seeds based in Basel, Switzerland.

Syngenta’s securities traded under the symbol “SYT” on the NYSE,
During the relevant time period, Syngenta was a client of
" Investment Bank C.

p- solera Holdings, Inc, (“Solera”) was a digital
technology company with headquarters in Westlake, Texas.
Solera’s securities traded under the symbol “SLH” on the NYSE.
During this time period, Solera was a client of Investment Bank
B.

q. Buffalo Wild Wings, Inc. (“Buffalo”) was a bar
and restaurant chain headquartered in Minneapolis, Minnesota.
Buffalo’s securities traded under the symbol “BWLD” on the
NASDAQ. During the reievant time period, Buffalo was a client

of Investment Bank C.
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 7 of 37

Overview of the Ariad Scheme

13. From in or about 2013 up to and including in or about
2015, GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE
LAVIDAS, the defendants, engaged in a scheme to steal
confidential inside information from Ariad for their personal
use. WNIKAS and LAVIDAS were friends, and NIKAS also had a
personal relationship with Director-1, a member of the board of
directors of Ariad and LAVIDAS’s father. The goal of their
scheme was to place securities trades based on material, non-
public information (“MNPI”) and then profit from those
securities trades after the MNPI was made public. LAVIDAS used
his connection to Director-1 to learn MNPI about Ariad, and then
provided that information to NIKAS, who reaped millions of
dollars in profits by trading based on that information. NIKAS
also passed the Ariad-related MNPI to CC-4, who also reaped
substantial profits by trading on the information. During the
course of the conspiracy, NIKAS paid LAVIDAS in exchange for the

MNPI.
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 8 of 37

The Ariad Scheme -
Means and Methods of the Conspiracy

 

 

June-July 2013

14. By at least in or about June 2013, various executives
and members of the board of directors of Ariad, including
Director-1, became aware that an agency of the European
Commission was expected to approve the marketing of Iclusig, a
drug for treatment of leukemia that was marketed by Ariad, in or
about early July 2013. Director-1i was obligated to keep this
information confidential. Director-1 nonetheless disclosed the
information to TELEMAQUE LAVIDAS, the defendant, who in turn
disclosed the information to GEORGIOS NIKAS, a/k/a “George
Nikas,” the defendant, so that NIKAS could trade on it.

15. Om or about June 28, .2013, GHORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, purchased approximately 14,000
shares of Ariad common stock. These were the first purchases of
Ariad shares in NIKAS’s brokerage account.

16. On or about July 1, 2013, Ariad announced that it
received authorization from the European Commission to market.
Iclusig. Ariad’s share price increased by approximately 12%
after the announcement.

17. On or about July 27, 2013, GEORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, emailed an acquaintance and wrote

“Was trying to find u 3 weeks ago when I had some seriously

 
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 9 of 37

juicy info for u but nowhere to be found” and further wrote that
the information was “Stock market related. U snooze u lose.”

September-October 2013

 

18. By at least in or about late September and early -
October 2013, various executives and members of the board of
directors of Ariad, including Director-1l, became aware of
concerns raised by the U.S. Food and Drug Administration (“FDA”)
regarding clinical trials for Iclusig. Director-1 was obligated
to keep this information confidential. Director-1 nonetheless
disclosed the information to TELEMAQUE LAVIDAS, the defendant,
who in turn disclosed the information to GEORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, so that NIKAS could trade on it.

19. From on or about October 4, 2013, up to and including
on or about October 8, 2013, GEORGIOS NIKAS, a/k/a “George
Nikas,” the defendant, sold Ariad common stock, established a
short position in Ariad stock, and also bought Ariad put
options.

20. On or about October 9, 2013, Ariad announced certain
‘adverse information relating to clinical trials of Iclusig, and
further announced that the FDA had placed a partial hold on the
trials. Ariad’s share price fell by approximately 67% after the
announcement.

21. Following the announcement on or about October 9,

2013, GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant,
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 10 of 37

exited certain of the positions he took in Ariad securities
based on MNPI. As a result of this trading, NIKAS avoided
losses and realized profits in excess of $1 million.

November-December 2013

 

22. By at least in or about November 2013, various
executives and members of the board of directors of Ariad,
including Director-1, became aware that Ariad was discussing
with the FDA the resumption of marketing and distribution of
Iclusig for certain types of leukemia. Director-1 was obligated
to keep this information confidential. Director-1 nonetheless
disclosed the information to TELEMAQUE LAVIDAS, the defendant,
who in turn disclosed the information to GEORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, so that NIKAS could trade on it.

23. From on or about November 22, 2013, up to and
including on or about December 20, 2013, GEORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, bought Ariad common stock, Ariad
call options, and Ariad contracts for difference (“CFDs”).

24. On or about December 20, 2033, Ariad announced the
resumption of marketing and distribution of Iclusig in the
United States, for certain types of leukemia. Ariad’s share
price increased by approximately 16% after the announcement.

25. Following the announcement on or about December 20,
2013, GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant,

exited certain of the positions he took in Ariad securities

10
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 11 of 37

based on MNPIT. As a result of this trading, NIKAS realized
profits in excess of $800,000.
Summer 2015

26. In-or about July 2015, the chief executive officer of
Baxalta, Inc. (“Baxalta”) contacted the chief executive officer
of Ariad to discuss Baxalta’s interest in acquiring Ariad.
Baxalta subsequently sent Ariad a non-binding offer to acquire
Ariad. At or around that time, members of the board of
directors of Ariad, including Director-1, became aware of the
Baxalta offer. Director-1l was obligated to keep this
information confidential. Director-1 nenetheless disclosed the
information to TELEMAQUE LAVIDAS, the defendant, who in turn
disclosed the information to GEORGIOS NIKAS, a/k/a “George
Nikas,” the defendant, so that NIKAS could trade on it.

27. From on or about July 28, 2015, up to and including on
or about August 28, 2015, GEORGIOS NIKAS, a/k/a “George Nikas,”
the defendant, bought Ariad CFDs.

28. On or about August 28, 2015, a news article was
published stating that Baxalta was in discussions to acquire
Ariad. Ariad’s share price increased by approximately 41% after
the article’s publication.

29. Following the publication of the news article on or
about August 28, 2015, GEORGIOS NIKAS, a/k/a “George Nikas,” the

defendant, exited certain of the positions he took in Ariad

li
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 12 of 37

securities based on MNPI. As a result of this trading, NIKAS
realized profits in excess of $150,000.

30. As compensation for receiving the MNPI described
above, GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, paid
TELEMAQUE LAVIDAS, the defendant, at various times during the
scheme.

31. Based on the timely transactions in Ariad securities
placed by GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant,
which in turn were based on the MNPI that TELEMAQUE LAVIDAS, the
defendant, provided, to NIKAS, NIKAS reaped millions of dollars
in profits. In addition, NIKAS provided that MNPI to at least
one other securities trader, who placed timely trades and reaped
substantial profits.

Overview of the Corporate Acquisitions Insider Trading Scheme

 

32. From at least in or about December 2012, up to and
including in or about 2017, GEORGIOS NIKAS, a/k/a “George
Nikas,” the defendant, participated in a large-scale,
international insider trading ring. Through the scheme, NIKAS
received MNPI concerning acquisitions and potential acquisitions
of publicly traded companies from CC-4. As NIKAS well knew,
this MNPI was obtained by CC-4 from individuals who were
insiders at investment banks that advised publicly traded
companies and who were duty-bound to keep that anformation

confidential. Notwithstanding that duty, those insiders,

12
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 13 of 37

including CC-1, CC-2, and the Investment Bank C Insider,
breached their duties and shared stolen MNPI with others,
including CC-4, who, in turn, shared that information with
NIKAS. NIKAS then used that MNPI to place timely, profitable
securities trades resulting in millions of dollars of profits.

Corporate Acquisitions Insider Trading Scheme —
Means and Methods of the Conspiracy

 

 

33. GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant,
was a friend and business associate of cC-4. Beginning in at
least in or about 2010, NIEKAS and CC-4 began trading together
based on MNPIT that Cc-4 collected from investment banking
insiders.

34. Beginning in or about December 2012, GEORGIOS NIKAS,
a/k/a “George Nikas,” the defendant, obtained MNPI that was
stolen from Investment Bank A and Investment Bank B.
Specifically, CC-1 and CC-2 stole MNPI from Investment Bank A
and Investment Bank B, respectively, by accessing computer
systems at those investment banks. cC-1 and CC-2 then shared
the MNPI with cc-3, in exchange for over $1 million of benefits,
including cash, trips and luxury watches. CC-1 and CC-2
understood that CC-3 would pass the MNPT to securities traders.

35. After CC-3 obtained the MNPI from CC-1 and CC-2, CC-3
passed the MNPI to CC-4 in exchange for millions of doliars of

payments. CC-4 then placed timely, profitable trades based on

13
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 14 of 37

the MNPI both in CC-4'’s own accounts as weil as in accounts of

| an entity that CC-4 controiled jointly with GEORGIOS NIKAS,
a/k/a “George Nikas,” the defendant. Specifically, cCC-4
provided NIKAS with the MNPI that CC-i and CC-2 had stolen from
Investment Bank A and Investment Bank B, and NIKAS placed
timely, profitable trades in securities based on that MNPI.
NIKAS well knew that the MNPI had been stolen by investment bank
insiders who were being paid in exchange for providing the MNPI.

36. In addition, beginning in at least in or about 2015,
GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, also traded
on MNPI that was stolen from Investment Bank C. This MNPI was
obtained by CC-4 from the Investment Bank C Insider, who had
access to the MNPI by virtue of his employment, and who agreed
to share the MNPI with CC-4 in exchange for cash. After
obtaining MNPI from Investment Bank C, CC-4 shared that MNPI
with NIKAS, who well knew that the information had been stolen
by an investment bank insider who was being paid in exchange for
providing the MNPI to Cc-4.

37. In addition to trading in his own name, GEORGIOS
NIKAS, a/k/a “George Nikas,” the defendant, and CC~-4 together
created a purported hedge fund that NIKAS and CC-4 used to trade
based on the stolen MNPI they had cbtained. NIKAS compensated
CC-4 by providing CC-4 with a portion of NIKAS’s profits from

securities trades that were made in that purported hedge fund.

14
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 15 of 37

38. GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant,
placed trades based on the stolen MNPI provided by CC-4 in the
securities of at least Metals, Life, ABC, Onyx, Intermune,
Idenix, Avanir, Receptos, Omnicare, Syngenta, Solera, and
Buffalo. Those trades reaped NIKAS millions of dollars in
profits.

29. GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant,
as well as CC-1, CC-2, the Investment Bank C Insider, CC-3, and
cc-4, took numerous steps to conceal their unlawful scheme,
including the use of multiple unregistered “burner” cellphones
to communicate with each other. In addition, the Investment
Bank C Tnsider obtained “burner” cellphones to communicate with
other members of the scheme from a restaurant owned and operated
by NIKAS.

Statutory Allegations

 

40. From at least in or about July 2013 through in of
about 2016, in the Southern District of New York and elsewhere,
GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE LAVIDAS, the
defendants, and others known and unknown, willfully and
knowingly combined, conspired, confederated, and agreed together
and with each other to commit an offense against the United
States, to wit, securities fraud, in violation of Title 15,
United States Code, Sections 78j{b) and 78ff, and Title 17, Code

of Federal Reguiations, Section 240.10b-5.

15
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 16 of 37

41. It was a part and an object of the conspiracy that
GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE LAVIDAS, the
defendants, and others known and unknown, willfully and
knowingly, directly and‘indirectly, by the use of means and
instrumentalities of interstate commerce, and of the mails, and
of facilities of national securities exchanges, would and did
use and employ, in connection with the purchase and sale of
securities, manipulative and deceptive devices and contrivances
in violation of Title 17, Code of Federal Regulations, Section
240.10b-5 by: (a) employing devices, schemes, and artifices to
defraud; (b) making untrue statements of material fact and
omitting to state material facts necessary in order to make the
atatements made, in the light of the circumstances under which
they were made, not misleading; and (c) engaging in acts,
practices, and courses of business which operated and would
operate as a fraud and deceit upon persons.

Overt Act

42. In furtherance of the conspiracy, and to effect the
illegal objects thereof, GEORGIOS NIKAS, a/k/a “George Nikas,”
and TELEMAQUE LAVIDAS, the defendants, and others known and

unknown, committed the following overt act, among others, in the

16

 
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 17 of 37

Southern District of New York and elsewhere:

a. On or about October 8, 2013, while in Manhattan,
New York, LAVIDAS spoke by telephone with NIKAS regarding MNPI
relating to Ariad.

(Title 18, United States Code, Section 371.)
COUNT TWO
(Conspiracy to Commit Wire Fraud and Securities Fraud —
The Ariad Scheme)

The Grand Jury further charges:

43. The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realileged, and
incorporated by reference, as if fully set forth herein.

44, From at least in or about July 2013 through in or
about 2016, in the Southern District of New York and elsewhere,
GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE LAVIDAS, the
defendants, and others known and unknown, wilifully and
knowingly, did combine, conspire, confederate, and agree
together and with each other to commit (a) wire fraud, in
violation of Title 18, United States Code, Section 1343; and (b)
securities fraud, in violation of Title 18, United States Code,
Section 1348.

45. It was a part and an object of the conspiracy that
GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE LAVIDAS, the
defendants, and others known and unknown, wilifuliy and

knowingly, having devised and intending to devise a scheme and

17
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 18 of 37

artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, would and did transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, in
violation of Title 18, United States Code, Section 1343.

46. It was further a part and an object of the conspiracy
that GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE
LAVIDAS, the defendants, and others known and known, willfully
and knowingly would and did execute a scheme and artifice to (a)
defraud persons in connection with securities of an issuer with
a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15(d) of the Securities Exchange Act of
1934, and (b) obtain, by means of false and fraudulent
pretenses, representations, and promises, money and property in
connection with the purchase and sale of securities of an issuer
with a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15{d) of the Securities Exchange Act of
1934, in violation of Title 18, United States Code, Section
1348.

(Title 18, United States Code, Section 1349.)

18
_ Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 19 of 37

COUNTS THREE THROUGH FIVE
(Securities Fraud —- The Ariad Scheme)

 

The Grand Jury further charges:

Al, The allegations contained in paragraphs 1 through 39°
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

48. On or about the dates set forth below, in the Southern
District of New York and elsewhere, GEORGIOS NIKAS, a/k/a
“George Nikas,” and TELEMAQUE LAVIDAS, the defendants, willfully
and knowingly, directly and indirectly, by the use of means and
instrumentalities of interstate commerce, and of the mails, and
of facilities of national securities exchanges, used and
employed in connection with the purchase and sale of securities
manipulative and deceptive devices and contrivances, in
violation of Title 17, Code of Federal Regulations, Section
240.10b-5, by: (a) employing devices, schemes, and artifices to
defraud; (b) making untrue statements of material fact and
omitting to state material facts necessary in order to make the
Statements made, in the light of the circumstances under which
they were made, not misleading; and (c} engaging in acts,
practices, and courses of business which operated and would
operate as a fraud and deceit upon persons, to wit, LAVIDAS
supplied NIKAS with MNPI that was obtained in breach of

fiduciary and other duties, relating to Ariad, knowing that

19
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 20 of 37

NIKAS would use that information to execute timely securities
transactions, which NIKAS did, including the securities

transactions listed below:

 

Count | Transaction Date | Transactions

 

3 In or about Sales of at least 37,000 Ariad common
October 2013 shares

Short sales of at least 50,000 Ariad
common shares

 

4 In or about Purchases of at least approximately:

November and e 160,000 Ariad common shares; and

December 2013 e 2,252 Ariad call option contracts

 

 

5 In or about July | Purchases of at least approximately
and August 2015 449,250 Ariad common shares

 

 

 

 

(Title 15, United States Code, Sections 78j(b) & 78ff;
Title 17, Code of Federal Regulations, Section 240.10b-5; and
Title 18, United States Code, Section 2.)

COUNTS SIX THROUGH EIGHT
(Wire Fraud -— The Ariad Scheme)

The Grand Jury further charges:

49, The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

50. On or about the dates set forth below, in the Southern
District of New York and elsewhere, GEORGIOS NIKAS, a/k/a
“George Nikas,” and THLEMAQUE LAVIDAS, the defendants, willfully
and knowingly, having devised and intending to devise a scheme

and artifice to defraud, and for obtaining money and property by

29
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 21 of 37

means of false and fraudulent pretenses, representations, and
promises, transmitted and caused to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, to wit,
through the use of interstate wires, including interstate and
international telephone calls, NIKAS and HAVIDAS participated in
a scheme to defraud Ariad of valuable confidential information,
obtained, as NIKAS and LAVIDAS well knew, in breach of fiduciary
and other duties, by deceptively converting that information to
their own use and the use of others for the purpose of
committing insider trading and executing the securities

tcransactions listed below:

 

Count | Transaction Date | Transactions

 

6 In or about Sales of at least 37,000 Ariad common
October 2013 shares

Short sales of at least 50,000 Ariad
common shares

 

7 In or about Purchases of at least approximately:
November and e 160,000 Ariad common shares; and
December 2015 © 2,252 Ariad call option contracts

 

 

8 In or about July | Purchases of at least approximately
and August 2015 449,250 Ariad common shares

 

 

 

 

(Title 18, United States Code, Sections 1343 and 2.)

COUNT NINE
(Securities Fraud - The Ariad Scheme)

The Grand Jury further charges:

21
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 22 of 37

51. The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

52. From at least in or about Juiy 2013 through in or
about 2015, in the Southern District of New York and elsewhere,
GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE LAVIDAS, the
defendants, willfully and knowingly executed a scheme and
artifice to (a) defraud persons in connection with securities of
an issuer with a class of securities registered under Section 12
of the Securities Exchange Act of 1934 and that was required to
file reports under Section 15(d) of the Securities Exchange Act
of 1934, and (b) obtain, by means of false and fraudulent
pretenses, representations, and promises, money and property in
connection with the purchase and sale of securities of an issuer
with a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15(d) of the Securities Exchange Act of
1934, to wit, NIKAS and LAVIDAS engaged in a scheme to defraud
Ariad of valuable confidential information obtained, as NIKAS
and LAVIDAS well knew, in breach of fiduciary and other duties,
by deceptively converting that information to their own use and
the use of others, using cellular telephones and e-mail

communications, for the purpose of executing transactions in the

22
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 23 of 37

securities of Ariad.
{Title 18, United States Code, Sections 1348 ana 2.)
COUNT TEN
(Conspiracy to Commit Securities Fraud and Fraud in Connection
With a Tender Offer - The Corporate Acquisitions
Insider Trading Scheme)

The Grand Jury further charges:

53. The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

54. From at least in or about December 2012 through in or
about 2017, in the Southern District of New York and elsewhere,
GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, and others
known and unknown, willfully and knowingly combined, conspired,
confederated, and agreed together and with each other to commit
offenses against the United States, to wit, (a) securities
fraud, in violation of Title 15, United States Code, Sections
784 (b) and 78ff£, and Title 17, Code of Federal Regulations,
Section 240.10b-5; and (b) fraud in connection with a tender
offer, in violation of Title 15, United States Code, Sections
78n(e) and 78ff, and Title 17, Code of Federal Regulations,
Sections 240.14e-3(a) and 240.14e-3(d).

55. It was a part and an object of the conspiracy that

GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, and others

known and unknown, willfully and knowingly, directly and

23
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 24 of 37

indirectly, by the use of means and instrumentalities of
interstate commerce, and of the mails, and of facilities of
national securities exchanges, would and did use and employ, in
connection with the purchase and sale of securities,
manipulative and deceptive devices and contrivances in violation»
of Title 17, Code of Federal Regulations, Section 240.10b-5 by:
(a) employing devices, schemes, and artifices to defraud; ({b)
making untrue statements of material fact and omitting to state
material facts necessary in order to make the statements made,
in the light of the circumstances under which they were made,
not misleading; and (c} engaging in acts, practices, and courses
of business which operated and would operate as a fraud and
deceit upon persons.

56. It was a further part and an object of the conspiracy
that GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, and
others known and unknown, willfully and knowingly would and did
engage in fraudulent, deceptive, and manipulative acts and
practices in connection with a tender offer, in that after an
offering person had taken substantial steps to commence a tender
offer, NIKAS, while in possession of materiai information
relating to such tender offer, which information he knew and had
reason to know was non-public, and which he knew and had reason
to know had been acquired directly and indirectly from the

offering person, the issuer of the securities sought, and to be

24

 
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 25 of 37

sought, by such tender offer, and an officer, director, partner,
and employee and other person acting on behalf of the offering
person and such issuer: (a) purchased and sold and caused to be
purchased and sold; and (b) communicated such materiai, non-
public information under circumstances in which it was
reasonably foreseeable’ that such communication wouid likely
result in the purchase and sale of such securities and
securities convertible into and exchangeable for such securities
and options and right to obtain and to dispose of such
securities and options, without such information and its source
having been publicly disclosed by press release and otherwise
within a reasonable time prior to such purchase and sale, in
violation of Title 15, United States Code, Sections 78n(e) and
78£f; and Title 17, Code of Federal Regulations, Sections
240.14e-3(a) and 240.14e-3(d).
Overt Acts

57. In furtherance of the conspiracy, and to effect the
illegal objects thereof, GEORGIOS. NIKAS, a/k/a “George Nikas,”
the defendant, and others known and unknown, committed the
following overt acts, among others, in the Southern District of
New York and elsewhere:

a. In or about December 2012, CC-1, while employed

as an analyst at Investment Bank A, accessed files on Investment

25
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 26 of 37

Bank Afs computer network relating to the potential acquisition
of Metais.
be In or about June 2013, NIKAS purchased 70,500
common shares of Onyx, using an online brokerage account.
c. in or about September 2017, the Investment Bank C
Insider arranged to pick up an unregistered phone from a
business in Manhattan, New York.
d. In or about October 2017, NIKAS purchased 22,000
common shares of Buffalo, using an online brokerage account.
(Title 18, United States Code, Section 371.)
COUNT ELEVEN
(Conspiracy to Commit Wire Fraud and Securities Fraud —
The Corporate Acquisitions Insider Trading Scheme)

The Grand Jury further charges:

58. The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

59. From at least in or about December 2012 through in or
about 2017, in the Southern District of New York and elsewhere,
GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, and others
known and unknown, willfully and knowingly, did combine,
conspire, confederate, and agree together and with each other to
commit (a) wire fraud, in violation of Title 18, United States
Code, Section 1343; and ({b) securities fraud, in violation of -

Title 18, United States Code, Section 1348.

26
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 27 of 37

60. It was a part and an object of the conspiracy that
GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

61. It was further a part and an object of the conspiracy
that GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant, and
others known and known, willfully and knowingly would and did
execute a scheme and artifice to (a) defraud persons in
connection with securities of an issuer with a class of
securities registered under Section 12 of the Securities
Exchange Act of 1934 and that was required to file reports under
Section 15(d) of the Securities Exchange Act of 1934, and (b)
obtain, by means of false and fraudulent pretenses,
representations, and promises, money and property in connection
with the purchase and sale of securities of an issuer with a
class of securities registered under Section 12 of the

Securities Exchange Act of 1934 and that was required to file

27
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 28 of 37

reports under Section 15(d) of the Securities Exchange Act of
1934, in violation of Title 18, United States Code, Section
1348.
(Title 18, United States Code, Section 1349.}
COUNTS TWELVE THROUGH NINETEEN

(Securities Fraud -— The Corporate Acquisitions
Insider Trading Scheme)

 

The Grand Jury further charges:

62. The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

63. On or about the dates set forth below, in the Southern
District of New York and elsewhere, GEORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, willfully and knowingly, directly
and indirectly, by the use of means and instrumentalities of
interstate commerce, and of the mails, and of facilities of
national securities exchanges, used and employed in connection
with the purchase and sale of securities, manipulative and
deceptive devices and contrivances, in violation of Title 17,
Code of Federal Regulations, Section 240.10b-5, by: (a)
employing devices, schemes, and artifices to defraud; (b) making
untrue statements of material fact and omitting to state
material facts necessary in order to make the statements made,
in the light of the circumstances under which they were made,

not misleading; and (c) engaging in acts, practices, and courses

23
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 29 of 37

of business which operated and would operate as a fraud and

deceit upon persons, to wit, NIKAS executed and caused to be

executed timely securities transactions, based on MNPI supplied,

as NIKAS well knew, in breach of fiduciary and other duties,

including the securities transactions listed below on or about

the dates listed below:

 

 

 

 

 

 

 

 

 

Count | Transaction Company Transactions
Date
12 In or about Intermune Purchases of at least
July and approximately:
August 2014 ® 13,000 common shares;
and
s 100 call option
contracts
13 In or about Idenix Purchases of at least
May and June approximately 70,000 common
2014 shares
14 In or about Avanir Purchases of at least
November and approximately 25,000 common
December 2014 shares
15 In or about Receptos Purchases of at least
April 2015 approximately 13,000 common
shares
16 In or about Omnicare Purchases of at least
May 2015 approximately 62,000 common
shares
1? In or about Syngenta Purchases of at least
May through approximately 57,000 American
November 2015 Depositary Receipts (“ADRs”)
18 In or about Solera Purchases of at least

 

August and
September
2015

 

 

approximately 124,888 common
shares

 

29

 
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 30 of 37

 

 

19 Tn or about Buffalo Purchases of at least
October and approximately 91,000 common
November 2017 shares

 

 

 

 

 

(Title 15, United States Code, Sections 784 (b) & V8LE;
Title 17, Code of Federal Regulations, Section 240.10b-5; and
Title 18, United States Code, Section 2.)

COUNTS TWENTY THROUGH TWENTY-TWO
(Fraud in Connection with Tender Offers —
The Corporate Acquisitions Insider Trading Scheme)

 

The Grand Jury further charges:

64, The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

65. On or about the dates set forth below, in the Southern
District of New York and elsewhere, GEORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, willfuily and knowingly engaged
in fraudulent, deceptive, and manipulative acts and practices in
connection with a tender offer, in that after an offering person
had taken substantial steps to commence a tender offer, NIKAS,
while in possession of material information relating to such
tender offer, which information he knew and had reason to know
was non-public and which he knew and had reason to know had been
acquired directly and indirectly from the offering person, the
issuer of the securities sought, and to be sought, by such
tender offer, and an officer, director, partner, and employee

and other person acting on behalf of the offering person and

30
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 31 of 37

such issuer: (a) purchased and sold and caused to be purchased
and sold; and (b) communicated such material, non-public
information under circumstances in which it was reasonably
foreseeable that such communication would likely result in the
purchase and sale of such securities and securities convertible
into and exchangeable for such securities and options and right
to obtain and to dispose of such securities and options, without
such information and its source having been publicly disclosed
by press release and otherwise within a reasonable time prior to
such purchase and sale, to wit, NIKAS executed and caused to be
executed securities transactions, based on MNPI, including the
securities transactions listed below on or about the dates

listed below:

 

 

 

 

 

Count | Transaction Company Transactions
Date
20 In or about May | Idenix Purchases of at least
and June 2014 approximately 70,000 common
shares
al In or about Avanir Purchases of at least
November and . approximately 25,000 common
December 2014 shares
22 In or about Receptos Purchases of at least
April 2015 approximately 13,000 common
shares

 

 

 

 

 

(Title 15, United States Code, Sections 78n(e) & T8ETf;
Title 17, Code of Federal Regulations, Sections 240.14e-3(a) &
240.14e-3(d); and Title 18, United States Code, Section 2.)

31
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 32 of 37

COUNTS TWENTY-THREE THROUGH THIRTY
(Wire Fraud - The Corporate Acquisitions Insider Trading Scheme)

 

The Grand Jury further charges:

66. The allegations contained in paragraphs 1 through 39
and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

67. On or about the dates set forth below, in the Southern
District of New York and elsewhere, GEORGIOS NIKAS, a/k/a
“George Nikas,” the defendant, willfully and knowingly, having
devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, to wit, through
the use of interstate wires, including interstate and
international telephone calis, NIKAS participated in a scheme to
defraud at least Investment Bank B, Investment Bank C,
EIntermune, Idenix, Avanir, Receptos, Omnicare, Syngenta, Solera,
and Buffalo of valuable confidential information, obtained, as
NIKAS well knew, in breach of fiduciary and other duties owed to
the subject companies, by deceptively converting that

information to his own use and the use of others for the purpose

32
Case 1:19-cr-00716-DLC Document 2. Filed 10/07/19 Page 33 of 37

of committing insider trading and executing the securities

transactions listed below:

 

 

 

 

 

 

 

 

 

 

Count | Transaction Company Transactions
Date
23 In or about rTntermuine Purchases of at least
July and approximately:
August 2014 ® 13,000 common shares;
and
e 100 call option
contracts
24 In or about Idenix Purchases of at least
May and June approximately 70,000 common
2014 shares
25 In or about Avanir Purchases of at least
November and approximately 25,000 common
December 2014 shares
26 In or about Receptos Purchases of at least
April 2015 approximately 13,000 common
shares
27 In or about Omnicare Purchases of at least
May 2015 approximately 62,000 common
shares
28 In or about Syngenta Purchases of at least
May through approximately 57,000 ADRs
November 2015
29 In or about Solera Purchases of at least
August and approximately 124,888 common
September shares
2015
30 In or about Buffalo Purchases of at least

 

October and
November 2017)

 

 

approximately 91,000 common
shares

 

(Title 18, United States Code, Sections 1343 and 2.)

33

 
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 34 of 37

COUNT THIRTY-ONE
(Securities Fraud- The Corporate Acquisitions Insider Trading
Scheme)

The Grand Jury further charges:

68. The allegations contained in paragraphs 1 through 323
‘and 42 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

69. From at least in or about December 2012 through in or
about November 2017, in the Southern District of New York and
elsewhere, GEORGIOS NIKAS, a/k/a “George Nikas,” the defendant,
willfully and knowingly executed a scheme and artifice to (a)
defraud persons in connection with securities of an issuer with
a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15(d) of the Securities Exchange Act of
1934, and {b) obtain, by means of false and fraudulent
pretenses, representations, and promises, money and property in
connection with the purchase and sale of securities of an issuer
with a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15 (d) of the Securities Exchange Act of
1934, to wit, NIKAS engaged in a scheme to defraud at least
Reliance, Life, ABC, Onyx, Intermune, Idenix, Avanir, Receptos,
Omnicare, Syngenta, Solera, and Buffalo of valuable confidential

information obtained, as NIKAS well knew, in breach of fiduciary

34
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 35 of 37

and other duties owed to the subject companies, by deceptively
converting that information to his own use and the use of
others, using celiular telephones and e-mail communications, for
the purpose of executing transactions in the securities of
Metals, Life, ABC, Onyx, Intermune, Idenix, Avanir, Receptos,
Omnicare, Syngenta, Solera, and buffalo.

(Titie 18, United States Code, Sections 1348 and 2.}

FORFEITURE ALLEGATIONS

 

70. As a result of committing one or more of the offenses
alleged in Counts One through Thirty-One of this Indictment,
GEORGIOS NIKAS, a/k/a “George Nikas,” and TELEMAQUE LAVIDAS, the
defendants, shall forfeit to the United States pursuant to Title
18, United States Code, Section 981{a) (1) (C) and Title 28,
United States Code, Section 2461, any and ali property, reali and
personal, that constitutes or is derived from proceeds traceable
to the commission of the offenses alleged in Counts One through
Thirty-One of this indictment, that the defendants personally
obtained.

Substitute Assets Provision

 

71. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due

diligence;

35
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 36 of 37

b, has been transferred or sold to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court;

da, has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty,
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendants up to the value of the
forfeitable property described above.

(Title 18, United States Code, Section 981; Title 21, United

States Code, Section 853; and Title 28, United States Code,
Section 2461.)

FOREPERSON Audrey (@trauss
Attorney for the United States,
Acting Under Authority Conferred
by 28 U.S.C. § 515

 

36
Case 1:19-cr-00716-DLC Document 2 Filed 10/07/19 Page 37 of 37

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
= Ve -
GEORGIOS NIKAS,

a/k/a “George Nikas,” and
TELEMAQUE LAVIDAS,

Defendants.

 

SEALED INDICTMENT
19 Cr.

(Title 15, United States Code, Sections
78j{b),78n(e), and 78ff; Title 17, Code of
Federal Regulations, Sections 240,10b-5,
240.14e-3(a), and 240.14e-3(d); Title 18,
United States Code, Sections 2, 371, 1343,
1348, and 1349.)

xh Schutte AUDREY STRAUSS

eh Attorney for the
United States
Acting Under
Authority |
Conferred by
28 U.S.C. § 515

 

Flee seghed Anbicttens
~~ Pifegk “Aviarls Tevet
caja OSHS HORNA

 

 
